Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/2020; 8/11/2020; 7/6/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims [1-20] are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of patent 10,740,838 and claims 1-18 of patent 10,303,778.  Although the claims at issue are not identical, they are not patentably distinct from each other because the above patent anticipate the claim limitations of the instant application (see Independent Claims Comparison Table below).

Instant Application 16/920,854
Patnent 10,740,838

Claim 1:




Claim 1:




Instant Application 16/920,854
Patnent 10,303,778

Claim 1:

A virtual storage system in data communication with a user computing device through a native application, the virtual storage system comprising: at least one processor configured to: create an electronic document; receive, from the user computing device, a request for sharing the electronic document with a recipient and input information that includes one or more of the following: access information that includes authentication information for secured access by the recipient and expiration information corresponding to the recipient's access to the electronic document; or download information, wherein the download information includes a number of times the electronic document is to be downloaded by the recipient, and expiration information 


Claim 1:
A virtual storage system in data communication with a user computing device through an external system via a communication network, the virtual storage system comprising: at least one processor configured to: process a plurality of electronic documents received from the external system in data communication with the user computer device and the virtual storage system and operatively situated between the user computing device and the virtual storage system, receive from the user computing device, a request for sharing an electronic document of the plurality of electronic documents, and input information including download information and expiration information corresponding to the electronic document, as input by a user, create at least one share link corresponding to the electronic document 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 recites a system comprising at least one processor configured to carry out method steps. There are no structural/hardware elements associated with the claims system.  The claims processor could be a software processor to carry out method steps. Therefore, the system being claimed is software per se which does not fall under any of the statutory categories defined under § 101. Software per se is not a useful process, a machine, a manufacture, or a composition of matter. Therefore claim 1 and its dependent claims are directed towards non- statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2,7-10,12,14,16-17,19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferdowsi et al (us 2012/0331108) (hereinafter Fer), Yami et al (us 2007/0033637) (hereinafter Yami) in view of Fox et al (us 2013/0067427) (hereinafter Fox) and further in view of Belanger et al (us 2014/0181053) (hereinafter Bel).
As regarding claim 1, Fer discloses create an electronic document (see Fer par 0025, the file is from the client device, the client must therefore create the file when store in the client); 
receive, from the user computing device, a request for sharing the electronic document with a recipient and input information that includes one or more of the following (see Fer par 0025, the client request the server that the client want to share the filed with other clients, the client upload the file to the server);
create at least one share link corresponding to the electronic document based on the input information for sharing the electronic document with the recipient (see Fer par 0030, generating links to the content to be shared with other clients); 
receive a selection of at least one shared link from among a list of shared links (see Fer par 0040, the user can manage links previously generated, select which link to manage such as revoke/remove links, etc).
Fer is silent in regard to the concept of access information that includes authentication information for secured access by the recipient and expiration information corresponding to the recipient's access to the electronic document; or download information, wherein the download information includes a number of times the electronic document is to be downloaded by the recipient, and expiration information corresponding to the recipient's download.
or download information, wherein the download information includes a number of times the electronic document is to be downloaded by the recipient, and expiration information corresponding to the recipient's download (see Yami par 0027,0031-0032, the user can select the parameters for sharing such as name of the recipient to share the document, time during which the document will be available, the number of times of the document is allowed to be accessed, etc.,).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yami to Ferd  because they're analogous art.  A person would have been motivated to modify Ferd with Yami's teaching for the purpose of allowing securely and selectively sharing access to electronic documents (see Yami par 0003).
The combination of Fer-Yami is silent in regard to the concept of display the input information, and access or download activity corresponding to the selected at least one shared link.
Fox teaches the concept of display the input information, and access or download activity corresponding to the selected at least one shared link (see Fox par 0135, the user interface display the number of downloads of the content).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fox to Ferd-Yami  because they're analogous art.  A person would have been motivated to modify 
The combination of Fer-Yami-Fox is silent in regard to the concept of modify at least one of the access information or the download information of the selected at least one shared link according to input by a user.  
Bel teaches the concept of modify at least one of the access information or the download information of the selected at least one shared link according to input by a user (see Bel par 0041, the user can modify the access right associated with the generated URL, deactivating the URL).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bel to Ferd-Yami-Fox  because they're analogous art.  A person would have been motivated to modify Fer-Yami-Fox with Bel's teaching for the purpose of allowing the user to have control over access right of the content.

As regarding claim 2, Fer-Yami-Fox-Bel discloses the user computing device is a mobile device or a tablet (see Fer 0021, smart phone, PDA, tablet etc). 

As regarding claim 7, Fer-Yami-Fox-Bel discloses receive selection of a folder within a folder structure to store the electronic document (see Fer par 0022, content can be arranged in folders, and folders themselves can be arranged in other folders).  



As regarding claim 9, Fer-Yami-Fox-Bel discloses remove the at least one share link created based on an input by the user while in an active state (see Fer 0030,0040, removing previously generated links). 

As regarding claim 10, Fer-Yami-Fox-Bel discloses encrypt the created electronic document (see Yami par 0033, encrypting the content).  For the purpose of ensuring the integrity of the content.
	
	As regarding claims 12,14,16-17,19-20, the limitations of claims 12,14,16-17,19-20 are similar to limitations of rejected claims 1-2,7-10 above, therefore rejected for the same rationale.


Claims 3-6,13,15,18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fer-Yami-Fox-Bel as applied to claims 1,12,17 above and further in view of Thomas et al (us 2010/0063935) (hereinafter Thomas).

Thomas discloses the concept of determine the user's access right through multi-factor authentication (see Thomas par 0005,0008).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Thomas to Ferd-Yami-Fox-Bel because they're analogous art.  A person would have been motivated to modify Fer-Yami-Fox-Bel with Thomas' teaching for the purpose of providing an efficiently and reliably authenticating in the network (see Thomas par 0004).

As regarding claim 4, Ferd-Yami-Fox-Bel-Thomas discloses a network adapter for transmission of data, and the transmitted data comprises financial data (see Thomas par 0038, the data transmitting might be financial data etc).  For the purpose of allowing the wide range of data to be transmitting in the network.

As regarding claim 5, Ferd-Yami-Fox-Bel-Thomas discloses the transmitted data comprises health information (see Thomas par 0038, data could also be heath data).  For the purpose of allowing the wide range of data to be transmitting in the network.


As regarding claims 13,15,18 the limitations of claims 13,15,18 are similar to limitations of rejected claims 3-6 above, therefore rejected for the same rationale.

 
Claims 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fer-Yami-Fox-Bel as applied to claim 1 above and further in view of Fuente et al (us 2010/0049927) (hereinafter Fuente).
As regarding claim 11, the combination of Fer-Yami-Fox-Bel discloses the invention as claims in claim 1 above and wherein the electronic document and the at least one share link created are stored in at least one of the plurality of redundant physical storage devices (see Fer figure.1 file and links stored in storage of server (also see Fer 0022). 
The combination of Fer-Yami-Fox-Bel silent in regard to the concept of a plurality of redundant physical storage devices in data communication with the at least one processor.
Fuente teaches the concept of a plurality of redundant physical storage devices in data communication with the at least one processor (see Fuente par 0008, the redundant storage).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DUYEN M DOAN/Primary Examiner, Art Unit 2452